                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SHANNON ANDERSON SAEVIK,                                 CASE NO. C19-1992-JCC
10                              Plaintiff,                    ORDER
11          v.

12   SWEDISH MEDICAL CENTER and
     REBECCA DAY, individually and as Clinic
13   Operations Manager of its Organ Transplant
     and Live Center,
14

15                              Defendants.

16
            This matter comes before the Court on the parties’ letter briefs regarding the scope of a
17
     topic for the Rule 30(b)(6) deposition of a Swedish Medical Center (“Swedish”) representative
18
     (Dkt. Nos. 52, 53). The parties submitted their briefs based on the Court’s order to meet and
19
     confer regarding temporal and substantive limitations to the topic and submit letter briefs if they
20
     were unable to come to an agreement. (See Dkt. No. 50.)
21
            The Court FINDS that Swedish’s proposal is most consistent with Rule 30(b)(6)’s
22
     relevancy and proportionality requirements. Accordingly, the parties are ORDERED to limit the
23
     scope of Topic 12 to the following: Formal complaints, lawsuits or investigations into/about
24
     claims that are the same or similar to those Ms. Saevik has brought in her lawsuit at
25
     Swedish’s First Hill or Cherry Hill locations from January 1, 2015 to present.
26


     ORDER
     C19-1992-JCC
     PAGE - 1
 1          DATED this 23rd day of June 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1992-JCC
     PAGE - 2
